Citation Nr: 0017089	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of a 
regional office of the Department of Veterans Affairs (VA), 
which denied a rating in excess of 20 percent for right 
shoulder injury with a history of dislocation, denied a 
rating in excess of 10 percent for postoperative status of a 
surgical procedure for correction of chronic recurrent 
dislocation of the left shoulder, denied a rating in excess 
of 10 percent for bilateral chemical conjunctivitis, and 
denied a compensable rating for a scar of the left ring 
finger due to foreign body granuloma.

The veteran submitted a Notice of Disagreement, received in 
September 1998, in regard to all four issues addressed in the 
July 1998 rating decision.  A Statement of the Case, issued 
in February 1999, addresses all four issues.  However, in the 
veteran's VA Form 9, received in February 1999, he noted only 
that he wanted to continue his appeal concerning the 
evaluations of the right and left shoulder disabilities.  In 
addition, the VA Form 646 dated in April 1999 from the 
veteran's representative indicates that the only two issues 
on appeal are the evaluations of the right and left shoulder 
disabilities.  Accordingly, based on the evidence currently 
before the Board, the veteran has completed an appeal of only 
the issues concerning the evaluations of the right and left 
shoulder disabilities.


REMAND

Initially, the Board notes that the veteran has raised 
additional issues which the regional office should address.  
In a statement received in June 1998, the veteran raises the 
issue of entitlement to a total disability rating based on 
individual unemployability.  The June 1998 statement notes 
that due to the veteran's disabilities he was unable to find 
employment.  Moreover, the veteran apparently 

has filed an appeal on another issue which is not yet before 
the Board, and has requested a Board hearing with regard to 
that issue.  

The Board finds that additional development is necessary in 
regard to the current appeal before the Board.  A statement 
dated in March 1998 from the veteran notes that he was being 
treated at the McAllen and San Antonio VA hospitals.  In May 
1998, the RO requested and received copies of the veteran's 
medical records from the McAllen VA outpatient clinic.  
Another statement from the veteran dated in June 1998 notes 
that he had received treatment at the McAllen, San Antonio, 
and Houston VA hospitals for multiple disorders, including 
for his shoulder.  The evidence of record contains medical 
records from the Audie L. Murphy Memorial VA Medical Center 
for treatment from February 1995 to January 1996.  More 
recent records have not been requested or obtained from that 
VA facility.

In regard to the current issues on appeal, the veteran 
underwent a VA orthopedic examination of his right and left 
shoulder disabilities in January 1999.  The examiner noted 
that the veteran's claims file was available and reviewed.  
At the examination, the range of motion was measured and the 
veteran had upward elevation to 160 degrees bilaterally 
actively and 180 degrees passively; external rotation was 30 
degrees on the right and 20 degrees on the left; and internal 
rotation was to the iliac crest, bilaterally, with pain.  

The Board finds that another VA orthopedic examination is 
necessary.  It is unclear whether "upward elevation" 
measurement is forward elevation (flexion) or abduction of 
the shoulder.  Both ranges of motion involving forward 
elevation (flexion) and abduction should be measured to 
properly evaluate the severity of the shoulder disabilities.  
See 38 C.F.R. § 4.71, Plate I (1999); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  In addition, the examiner did 
not provide all ranges of motion in specific degrees and 
there was no notation as to whether there was pain with each 
of the ranges of motion, only with internal rotation.  
Moreover, although the examiner noted that internal and 
external strength were "good" in both shoulders, it was not 
note whether there was excess fatigability, incoordination, 
swelling, deformity, or atrophy of disuse.  See DeLuca v. 
Brown, 8 Vet. App. 202 

(1995); see also 38 C.F.R. §§ 4.40, 4.45 (1999).  Further, 
the examiner did not note whether the veteran had guarding of 
arm movements.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Accordingly, this case is REMANDED to the regional office for 
the following action:

1.  The regional office should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claims that 
are not already of record.  After 
securing any necessary authorization from 
the veteran, the regional office should 
attempt to obtain copies of the treatment 
records identified by the veteran, 
including medical records from the Audie 
L. Murphy Memorial VA Medical Center of 
treatment since January 1996, and records 
from the McAllen VA Outpatient Clinic of 
treatment since April 1998.

2.  Thereafter, the regional office 
should arrange for a VA orthopedic 
examination of the veteran's right and 
left shoulder disabilities in order to 
determine the current nature and severity 
of those disabilities.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding 

whether pain significantly limits 
functional ability during flare-ups or 
with extended use of the shoulders.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joints exhibit weakened movement, excess, 
fatigability, or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca, 
supra.  The examiner should note the 
ranges of motion of both shoulders for 
flexion, abduction, internal rotation, 
and external rotation, in specific 
degrees, and whether there is pain on 
motion with any of these movements and 
whether any pain limits the range of 
motion.  The examiner should also 
specifically note whether the veteran has 
guarding of any arm movements.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  Following completion of the 
foregoing, the regional office must 
review the claims folder and ensure that 
all of the requested development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
including if the requested reports of 
examination do not affirmatively reflect 
that the examiners reviewed the veteran's 
claims folder, or if they do not include 
all indicated studies, test reports, and 
complete copies of all special studies or 
opinions 

requested, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.

4.  The regional office should then 
readjudicate the issues of entitlement to 
increased ratings for the right and left 
shoulder disabilities.

5.  The regional office should address 
all raised issues, including entitlement 
to a total disability rating based on 
individual unemployability, and ensure 
that the veteran is scheduled for all 
requested hearings.

If the benefits currently sought on appeal are not granted to 
the veteran's satisfaction, or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the regional office should issue a Supplemental Statement of 
the Case, including all applicable law and regulations, and 
the veteran and his representative should be provided an 
opportunity to respond.  The veteran should be advised of the 
requirements to initiate and perfect an appeal on any issue 
addressed in the Supplemental Statement of the Case which is 
not currently on appeal.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this claim.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




